            Case 1:21-cv-06284-AJN Document 17 Filed 08/03/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



GBM Global Holding Company Limited
                                                     Case No. 1:21-cv-06284
                       Plaintiff,
             v.                                      DECLARATION OF DAISY LU LI IN
                                                     SUPPORT OF PETITION FOR
                                                     TEMPORARY RESTRAINING ORDER IN
The Unidentified Individuals Listed on               AID OF ARBITRATION
Schedule A,

                        Defendants




       I, DAISY LU LI declare as follows:

       1.         I am the Chief Compliance Officer of GBM Global Holding Company Limited (the

“Company”) which is the Plaintiff in the captioned matter. This declaration is based on my

personal knowledge of the facts stated herein or on business records that were made at the time in

the regular course of business. If called as a witness, I could and would testify to the statements

made herein.

       2.         The Company is the owner of BitMart, a cryptocurrency exchange established in

2018 (https://www.bitmart.com/). The Company is the parent of Bachi.Tech Corporation

(“Bachi”), a subsidiary that operates the BitMart cryptocurrency exchange. Bachi is incorporated

in New Jersey. Bachi runs its operations and has employees in both New York and New Jersey.

       3.         As a cryptocurrency exchange, over 400 cryptocurrencies are traded on BitMart.

The Bitcoin Satoshi Vision (“BSV”) token is one of them. An overview of blockchain technology

and BSV specifically has been set out more fully in the accompanying declaration of the

Company’s technical lead, Wei Li.


                                                 1
            Case 1:21-cv-06284-AJN Document 17 Filed 08/03/21 Page 2 of 5




       4.       Created in 2018, the BSV token is a cryptocurrency that is generated by forking the

Bitcoin Cash blockchain (which is itself a fork of Bitcoin) and adjusting the blockchain protocol

by using blocks that are larger, which in turn helps to reduce transaction fees. Bitcoin Association,

a non-profit association in Switzerland, is the organization that supports the BSV blockchain

network and provides infrastructural tools such as the BSV node software which is needed to

access the BSV blockchain network.

       5.       On July 8, 2021, Bitcoin Association announced that it has been made aware of an

illegal attack by a malicious actor that has recently been carrying out block re-organisation attacks

on the BSV network. Bitcoin Association reported that the hack resulted in malicious double

spending of fake BSV tokens.

       6.       At the time, the Company was not aware of Bitcoin Association’s announcement

and the deposit/trading/withdrawal functions of BSV on BitMart were working as normal. The

Company only came to know of Bitcoin Association’s announcement on July 10, 2021.

       7.       On July 9, 2021, the BitMart exchange experienced a malicious hack between 2:30

pm to 10:00 pm. In that window, the hacker(s) registered 92 user accounts with BitMart and

manipulated them to carry out trades using fake BSV tokens which the hacker(s) generated through

a “51% attack” of the BSV network. See Accompanying Wen Li Declaration.

       8.       The hacker(s) initiated deposits of BSV tokens mined on the private chain to the 92

user accounts they opened on BitMart. These deposits went undetected by BitMart as BitMart’s

verification system only verified these tokens against the hackers’ fraudulent records on the fake

BSV blockchain the hackers created during the 51% attack. As such, the hacker(s) managed to get

BitMart to confirm these BSV tokens as proper deposits. A total of 91,000 BSV tokens were

deposited into the digital wallets linked with the 92 BitMart accounts that the hacker(s) opened.




                                                 2
            Case 1:21-cv-06284-AJN Document 17 Filed 08/03/21 Page 3 of 5




       9.       Once BitMart confirmed these deposits, the hackers immediately began using the

deposited BSVs to trade for other cryptocurrencies on the exchange before withdrawing these

cryptocurrencies from the exchange to other exchanges. A total of 91,000 BSV tokens mined from

the hackers’ private chain were deposited and used to procure other cryptocurrencies on the

BitMart exchange that were worth approximately US $6.07 million:

            Cryptocurrency (Trading Symbol)                 Number of Coins/Tokens
                     Bitcoin (BTC)                                      11.106
                    Ethereum (ETH)                                     216.523
                     Litecoin (LTC)                                    668.196
                    Cardano (ADA)                                     130,780.8
                    USDC (ERC-20)                                      605,336
                   USD Coin (USDC)                                  283,984.407
                   Polygon (MATIC)                                     297,691
                     Stellar (XLM)                                   969,308.31
                      Holo (HOT)                                     29,912,899
                      XRP (XRP)                                     3,994,932.49

       10.      The Company only came to know of the hackers’ suspect trading activities at about

10 pm on July 9, 2021. Very quickly, the Company identified the 92 accounts that were affected

and froze them. Thereafter, BitMart investigated its records showing the cryptocurrencies that the

hackers cashed out on and transferred to other crypto exchanges. So far, the Company has

discovered that the some of the cryptocurrencies were transferred to the following crypto

exchanges:

        Cryptocurrency          Entity that owns the              Number of Coins/Tokens
           Exchange          Cryptocurrency Exchange
        Binance             Binance Holdings Limited          At least 2 BTC and 21611,9 XRP.
        Huobi               Huobi Global Limited              At least 969,784.13 XRP.
        OKex                OKEX MALTA LTD                    At least 24664.99 USDT.
        Kucoin              Mek Global Limited                The number of cryptocurrencies
                                                              being held is unknown, but
                                                              transfers to this exchange are
                                                              confirmed


                                                3
          Case 1:21-cv-06284-AJN Document 17 Filed 08/03/21 Page 4 of 5




        Cryptocurrency      Entity that owns the                    Number of Coins/Tokens
           Exchange     Cryptocurrency Exchange
        Hitbtc         Hit Tech Solutions                 The number of cryptocurrencies
                       Development Ltd                    being held is unknown, but
                                                          transfers to this exchange are
                                                          confirmed
        Nicehash             Nicehash Ltd                 At least 135,217 XRP.
        BW.com               Collinstar Holding Pty. Ltd. The number of cryptocurrencies
                                                          being held is unknown, but
                                                          transfers to this exchange are
                                                          confirmed.
        Ascendex             BMXDM Technology Pte. Ltd. At least 500 XRP.

       11.     BitMart has suffered losses worth about $5.27 million having refunded the

cryptocurrencies to its users who transacted with the hackers using their legitimate

cryptocurrencies. BitMart did so to maintain its commercial relationship with its clients and to

uphold its reputation. It must now seeks to recover these losses from the hackers who caused them.

Investigations are ongoing and BitMart has reported this attack to the FBI. The Company will

shortly be commencing arbitration against the hackers.

       12.     Meanwhile, we have reached out to the other crypto exchanges where the

cryptocurrencies were transferred to and requested a freeze of the affected accounts. Some of them

have agreed to a temporary freeze out of goodwill. However, these exchanges have also informed

us that they need a court order against the Defendants to maintain the freeze, otherwise they would

have no choice but to release the accounts. As such, time is of the essence and the Company has

authorized its attorneys in the U.S. to move for a temporary restraining order.

       13.     The Company is also submitting these moving papers under seal because it needs

to prevent the hackers from learning of this legal action lest they further transfer or dissipate the

cryptocurrencies before all possible injunctive relief is effectuated. These moving papers also set

out BitMart’s intellectual property and trade secrets, including, among others things, its policies

for confirming validated blockchains.


                                                 4
         Case 1:21-cv-06284-AJN Document 17 Filed 08/03/21 Page 5 of 5




       14.    We have identified at least two New York-resident users of our exchange who were

victimized and refunded by us in the course of this BSV hack. We have identified a total of 42-

U.S.-based users who were victims of this same hack.

       I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information, and belief.



Signed July 23, 2021.


                                                    /s/ Daisy Lu Li
                                                    ____________________________

                                                    Daisy Lu Li
                                                    Fort Lee, New Jersey




                                                5
